On petition eor a rehearing.
Biddle, J.
The counsel for the appellees has presented us with an elaborate petition and brief for a rehearing, upon a question which he scarcely mooted in his original .argument. We suggest that it would have been better if the counsel had brought his labor and his learning to the ease, before it had been submitted.
After combating the opinion delivered in this case, and the authorities upon which it rests, running from 8 Ind. to the present time, as being contrary to all precedent, he fails to cite a single case in conflict with the ruling. He cites several cases from other States, wherein usurious contracts have been declared void directly by statute, or *347held void by the courts as being against a statute, and therefore can not be enforced against any person, whether party, privy or stranger; hut that is not the case we are considering. In this State, usurious contracts are not void; they are only voidable pro tanto, and can he defended against only by the borrower, his representative, or a creditor. A stranger cannot interfere between the borrower and usurer, merely to defeat the contract; nor a speculator, for the purpose of saving the usury to put in his own pocket. Such a rule would simply rob the borrower and usurer alike, and give the usury to a third person; and this would he precisely the effect of the doctrine contended for by the petitioner. The rule adopted in the opinion in this case has been the law of this State, supported by repeated decisions of this court, for nearly a quarter of a century. We shall not depart from it, unless we find far stronger reasons against it than any shown us, even in this able and careful petition for a rehearing.
The petition is overruled.